Citation Nr: 0008168	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the right tibia and fibula with ankle disability 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a low back 
disability on a secondary basis.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

The veteran's claims were remanded by the Board for further 
development in May 1999.  In a December 1999 letter the 
veteran stated that he wished to have a video conference 
hearing instead of an "in person" hearing with a member of 
the Board.  In January 2000 the RO sent the veteran a letter 
informing him of the scheduled video conference hearing and 
also informing him that by accepting the video hearing he had 
waived his right to an "in person" Board hearing.  The 
veteran failed to report to the scheduled hearing.  
Accordingly, the veteran's claims will be determined based on 
the evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for residuals of fracture of the right tibia and fibula with 
ankle disability has been obtained by the RO.

2.  The service-connected fracture of the right tibia and 
fibula with ankle disability is manifested by one inch 
shortening of the right leg, and right ankle pain and 
stiffness productive of marked ankle disability due to marked 
limitation of motion of the right ankle, and an antalgic 
gait.

3.  The claim for service connection for a low back 
disability on a secondary basis is not plausible.

4.  The claim for service connection for a left shoulder 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for 
residuals of fracture of the right tibia and fibula with 
ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5262, 5270, 5271, 5275 (1999).

2.  The claim for service connection for a low back 
disability on a secondary basis is not well grounded.  38 
U.S.C.A. § 5107.

3.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Right Lower Extremity Disability

Initially, the Board notes that the veteran's claim for an 
increased rating for residuals of a right tibia and fibula 
fracture with ankle disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the residuals of a right 
tibia and fibula fracture with ankle disability, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran submitted a reopened claim for an increased 
rating for his right lower extremity disability in March 
1997.  The veteran claims that he is entitled to a rating 
higher than 20 percent because his right leg is one inch 
shorter than his left leg, because his right leg is 
arthritic, and because his right leg aches.

On VA examination in March 1997 the veteran reported that he 
had worn elevator shoes until seven months previously, when 
the leather had deteriorated.  The veteran was currently 
wearing an ordinary shoe.  The veteran was asymptomatic with 
regards to a fracture on his right lower leg.  Objectively 
the right lower leg was one inch shorter than the left.  
There was no swelling.  There was slight deformity on the 
fracture site.  The veteran ambulated well.  X-rays revealed 
old fracture of the junction of the distal and middle third 
of the right tibia and fibula.  There were no destructive 
bone changes.  The diagnosis was old fracture of the right 
tibia and fibula. 

The veteran was afforded a VA examination in July 1999.  The 
veteran reported that for the past 30 years he had had 
chronic problems and progressively worsening problems.  He 
reported pain, stiffness, soreness, fatigability, lack of 
endurance, difficulty with standing, walking and getting 
around, and difficulty doing any physical type labor.  The 
veteran could do his normal daily activities.  The veteran 
used a cane to get around.  He reported that weather changes, 
prolonged standing and prolonged walking aggravated his right 
leg.  The veteran did not describe any specific flare-ups.  
The veteran said that he had an increasing amount of pain and 
soreness in the right lower extremity.  Objectively, the 
veteran ambulated with an antalgic gait.  There was some 
palpable healed area around his distal tibia without any 
associated deformity.  The right leg was about one inch 
shorter than the left.  The veteran had good strength on 
dorsiflexion and plantar flexion of the right ankle.  He did 
have some stiffness in the right ankle.  He could dorsiflex 
the right ankle to five degrees and plantar flex to 30 
degrees, with pain at the extremes of motion.  There was no 
swelling or deformity of the right ankle.  X-rays revealed no 
acute bony abnormality of the right lower extremity.  

The VA examiner submitted an addendum to his July 1999 
examination report in August 1999.  He noted that the veteran 
had not reported flare-ups.  He stated that excess abuse 
would certainly cause problems that would cause more 
difficulties with pain, swelling and giving way of the leg.  
There would be an additional loss of motion if it was 
bothering the veteran more, even though range of motion could 
not be recorded.  The examiner noted that repeated overuse 
could cause more problems.  The examiner further stated that 
any change, any weakened condition, or muscle strength could 
not be determined at that time.

The RO has rated the veteran's right lower extremity 
disability under Diagnostic Code 5262 which provides that 
malunion of the tibia or fibula warrants a 10 percent 
evaluation if there is slight knee or ankle disability, 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability, or warrants a 30 percent evaluation if 
there is marked knee or ankle disability.  Nonunion of the 
tibia and fibula with loose motion, requiring brace, warrants 
a 40 percent evaluation.

The Board notes that the veteran has not been found to have 
nonunion of the tibia or fibula.  However, malunion of the 
tibia and fibula fractures has been demonstrated by right leg 
length shortening and slight deformity at the fracture site.  
As noted below, marked limitation of motion may be conceded 
when functional impairment due to pain on use is considered 
in combination with the objectively demonstrated range of 
motion on clinical examination.  In view of the veteran's 
right ankle pain, stiffness and limitation of motion, the 
Board finds that marked ankle disability has been 
demonstrated.  As such, an increased  30 percent evaluation 
is warranted under Diagnostic Code 5262. 

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle.  This code 
provides for a maximum 20 percent rating for marked 
limitation of motion of the ankle.  

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Although the veteran has demonstrated some limitation of 
motion of the right ankle, this objectively demonstrated 
limitation of motion can not be described as more than 
moderate.  See 38 C.F.R. § 4.71, Plate II (1999).  However, 
when pain on use or during flare-ups is considered, it may be 
deemed to result in marked limitation of motion.  A 20 
percent rating for marked limitation of motion of the ankle 
is the maximum rating available under Diagnostic Code 5271.  
Accordingly, the veteran is not entitled to a higher rating 
for limitation of motion of the right ankle.

The evidence does not show ankylosis of the right ankle.  
Consequently, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 for ankylosis of an ankle is not for 
assignment.

No impairment of the right knee has been reported or 
described.  Accordingly, the veteran is not entitled to a 
higher rating due to limitation of motion of the right knee.

Under Diagnostic Code 5275, shortening of the lower extremity 
of 1 and 1/4 to 2 inches warrants a 10 percent rating.  
Shortening of a lower extremity of 2 to 2 and 1/2 inches 
warrants a 20 percent rating.  Shortening of a lower 
extremity by 2 and 1/2 to 3 inches warrants a 30 percent 
rating.  Since the veteran's right lower extremity is one 
inch shorter than his left lower extremity the veteran does 
not meet the requirements for even a compensable rating under 
Diagnostic Code 5275.

In view of the foregoing, the Board concludes that the 
residuals of fracture of the right tibia and fibula with 
ankle disability more nearly approximate the criteria for a 
30 percent rating. 

II.  Back Disability

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).

The veteran claims that he is entitled to service connection 
for a back disability as secondary to his service-connected 
right lower extremity disability.  The service medical 
records reveal that the veteran was in a truck accident in 
March 1969.  The veteran complained of back pain.  The 
diagnosis was soft tissue trauma.  The remainder of the 
service medical records, including the November 1969 
discharge examination report reveal no complaints or 
diagnoses related to the veteran's back.  

The veteran was afforded VA examinations in February and 
April 1970.  The examination reports are silent to any 
complaints or findings related to the veteran's back.  

Objective examination of the veteran's back on VA examination 
in March 1997 revealed no abnormalities.  The VA examiner 
stated that the veteran's low back condition was not directly 
related to the fracture of the right tibia and fibula and 
might be due to arthritis.  X-rays revealed minimal 
degenerative arthritic changes of the lumbosacral spine.

The Board notes that the veteran does not claim and the 
evidence of record does not show that the veteran experiences 
a current back disability as a result of service on a direct 
basis.

There is no medical evidence of record attributing the 
veteran's current back disability to the veteran's service-
connected right lower extremity disability.  Furthermore, the 
March 1997 VA examiner stated that there was no relationship 
between the veteran's right tibia and fibula disability and 
his back.  The only evidence supportive of the claim is the 
theory advanced by the veteran himself; however, he is not 
qualified to render opinions which require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claim 
for service connection for a back disability as secondary to 
service-connected fracture of the right tibia and fibula 
disability is not well grounded.

III.  Left Shoulder

The veteran seeks service connection for a left shoulder 
disability.  He maintains that in 1968 ammunition fell on him 
injuring his left shoulder.  He reported that the shoulder 
had been hurting him for the last 10 years.  

The service medical records are silent for any complaints, 
findings, or trauma related to the left shoulder.  

VA examination of the veteran's left shoulder in March 1997 
was normal except for slight limitation of movement.  X-rays 
revealed minimal degenerative arthritic changes of the 
acromioclavicular joints of both shoulders.  

The remaining post service medical records do not describe 
the veteran's left shoulder.

There is no medical evidence of record indicating that the 
veteran has a current left shoulder disability due to 
service.  The only evidence supporting the veteran's claim 
that he has a left shoulder disability due to service has 
been his own statements; however, he is not qualified to 
render opinions which require medical expertise.  See 
Espiritu.  Therefore, the Board must conclude that the 
veteran's claim for service connection for a left shoulder 
disability is not well grounded.



ORDER

Entitlement to an increased 30 percent rating for residuals 
of fracture of the right tibia and fibula with ankle 
disability is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.

Entitlement to service connection for a low back disability 
on a secondary basis is denied.

Entitlement to service connection for a left shoulder 
disability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

